     Case 2:19-cv-00679-TLN-GGH Document 19 Filed 06/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN CALDWELL,                                    No. 2:19-cv-00679 TLN GGH P
12                       Petitioner,
13           v.                                         FINDINGS & RECOMMENDATIONS
14    V. FOSS,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302(e).

20          On February 3, 2020, the undersigned issued findings and recommendations

21   recommending dismissal based on petitioner’s lack of prosecution and failure to comply with the

22   court’s order. ECF No. 15. On March 9, 2020, the assigned district judge adopted the

23   undersigned’s findings and recommendations, dismissed the action, and directed the Clerk of the

24   Court to close the case. ECF No. 16. Judgement was entered the same day. ECF No. 17. On May

25   29, 2020, petitioner filed a motion to reopen this closed action. ECF No. 18.

26          Federal Rule of Civil Procedure Rule 60(b) provides a district court “may relieve a party”

27   “from a final judgment” for “(1) mistake, inadvertence surprise, or excusable neglect; (2) newly

28   discovered evidence[;]” “(3) fraud[;]” “(4) the judgment is void; (5) the judgment has been
                                                       1
     Case 2:19-cv-00679-TLN-GGH Document 19 Filed 06/29/20 Page 2 of 3

 1   satisfied[;]” or “(6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b). Relief under Rule
 2   60(b) is warranted only if extraordinary circumstances exist. Maraziti v. Thorpe, 52 F.3d 252, 254
 3   (9th Cir. 1995) (citing Ackermann v. United States, 340 U.S. 193, 199–201, 71 S.Ct. 209, 212–13
 4   (1950)). In support of his motion, petitioner states “at the time I had to respond to the
 5   respondent’s motion to dismiss and Findings and Recommendations filed February 3rd, 2020
 6   (ECF No. 15) my access to the law library was ‘unreasonable’ and out of my control due to the
 7   COVID-19 outbreak, and access was not made available at the time.” Id. at 2. It appears
 8   petitioner seeks to be relieved from judgment due to excusable neglect, hardship or delay
 9   resulting from a lack of access to his materials due to the COVID-19 pandemic. However, the
10   motion to dismiss was filed on June 27, 2019. ECF No. 9. All of petitioner’s defaults in this case
11   occurred before COVID-19 was even a whisper in this country. The COVID-19 excuse is
12   disingenuous.
13           Petitioner had been warned on numerous occasions of his responsibility to timely respond
14   to respondent’s motion to dismiss and comply with court deadlines and court orders. See ECF
15   Nos. 10 (Order to Show Cause dated August 19, 2019); 11 (Findings and Recommendations
16   dated October 22, 2019); 14 (Order dated December 2, 2020); 15 (Finding and Recommendations
17   dated February 3, 2020). This court previously vacated its findings and recommendations based
18   on a failure to prosecute based on petitioner’s contentions that he did not have access to his
19   materials due to lockdowns, facility transfers, and his ignorance of the law. See ECF Nos. 12, 14.
20   This court has afforded petitioner numerous opportunities to properly litigate this action. Instead,
21   petitioner has continuously failed to comply with the court’s orders and deadlines. Accordingly,
22   petitioner has failed to demonstrate the existence of extraordinary circumstances entitling him to
23   relief pursuant to Fed. R. Civ. P. 60(b).
24   Accordingly, IT IS HEREBY RECOMMENDED that:
25          1. Petitioner's motion to reopen this action (ECF No. 18) be DENIED; and
26          2. Any further filings from petitioner in this closed case be disregarded.
27          These findings and recommendations are submitted to the United States District Judge
28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
                                                         2
     Case 2:19-cv-00679-TLN-GGH Document 19 Filed 06/29/20 Page 3 of 3

 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 4   objections shall be filed and served within fourteen days after service of the objections. The
 5   parties are advised that failure to file objections within the specified time may waive the right to
 6   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 7   Dated: June 29, 2020
                                                 /s/ Gregory G. Hollows
 8                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
